Citation Nr: 1532121	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  06-17 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine (also claimed as a back contusion), to include as secondary to a service-connected disability.

2. Entitlement to specially adapted housing.

3. Entitlement to a special home adaptation grant.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), insomnia, bipolar disorder, depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2014 rating decisions issued by the Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested a Board hearing in this case, as shown by his November 2011 substantive appeal.  Thereafter, he withdrew this hearing request.  As such, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(e); 20.704(e) (2014).

In December 2013, the Board denied the claims for entitlement to service connection for erectile dysfunction (ED), benign prostatic hypertrophy (BPH), and hypertension, and remanded the claims for entitlement to service connection for sleep apnea and an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), insomnia, bipolar disorder, depression and anxiety.  

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court vacated the portion of the December 2013 Board decision denying service connection for ED, BPH with urinary obstruction, hypertension, and DJD of the lumbar spine, and remanded the matters to the Board for development consistent with the Joint Motion for Partial Remand. The other issues addressed in the Board's decision were affirmed.

In September 2014, the Board denied the claims for service connection for ED, BPH with urinary obstruction, and hypertension, and remanded the claims for service connection for DJD of the lumbar spine, sleep apnea, and an acquired psychiatric disorder to include PTSD, insomnia, bipolar disorder, depression and anxiety, as well as the claims for entitlement to specially adapted housing and to a special home adaptation grant.  The Veteran appealed the portion of the Board's decision denying service connection for ED, BPH with urinary obstruction, and hypertension, to the Court.  Those three issues are pending before the Court and will not be addressed herein as the Board does not have jurisdiction over these issues.

As noted in the Board's prior remand of September 2014, the issues of entitlement to service connection for chronic pain syndrome; entitlement to an earlier effective date than April 9, 2008 for a grant of service connection for right knee osteoarthritis; entitlement to an earlier effective date than August 16, 2010 for DJD of the right hip with limited flexion, abduction and extension and entitlement to an earlier effective date earlier than August 16, 2010 for individual unemployability, due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the AOJ.  Thus, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the AOJ (agency of original jurisdiction) has not taken any actions as set forth in the Board's September 2014 remand.  In essence, there has been no compliance with the terms of the Board's September 2014 remand. Accordingly, with regard to the claims for service connection for DJD of the lumbar spine, sleep apnea, and an acquired psychiatric disorder to include PTSD, insomnia, bipolar disorder, depression and anxiety, and the claims for entitlement to specially adapted housing and to a special home adaptation grant, there has not been substantial compliance with the remand directives and another remand is therefore required so that the directed actions can be completed.  Stegall v. West, 11 Vet. App. 268 (1998).

First, in the prior December 2013 decision, the Board observed that, in an April 2010 rating decision, the RO denied service connection for sleep apnea.  That same month, the Veteran submitted a letter indicating that he disagreed with the April 2010 decision denying service connection for sleep apnea.

As noted above, in a March 2014 rating decision, the RO denied the Veteran's claims for entitlement to specially adapted housing and a special home adaptation grant.  In an April 2014 letter, the Veteran indicated that he disagreed with the finding of the March 2014 rating decision.

While the Veteran expressed disagreement with the April 2010 and March 2014 rating decisions, it appears that no subsequent statements of the case were ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  

Second, regarding the Veteran's claim for entitlement to service connection for degenerative joint disease of the lumbar spine (also claimed as a back contusion), to include as secondary to a service-connected disability, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In his November 2011 substantive appeal, the Veteran claimed that his current low back disability was related to service to include as secondary to his service-connected right thigh myositis ossificans and right knee arthritis disabilities.  The Board notes that again 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown , 7 Vet. App. 439 (1995).  Significantly, on a July 2008 VA treatment report, a VA physician noted that the Veteran had "chronic low back pain secondary to right leg pain". 

The record reflects that the Veteran has yet to undergo a VA examination concerning the etiology of his current low back disability.  Given the facts noted above, to include the September 2008 opinion regarding the etiology of the Veteran's lumbar spine disability, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for degenerative joint disease of the lumbar spine (also claimed as a back contusion), to include as secondary to a service-connected disability, and that further medical examination and opinion is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).

Third, regarding the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, insomnia, bipolar disorder, depression and anxiety, as noted in the prior Remand, a VA physician in an October 2008 treatment note indicated that the Veteran's bipolar disorder was related to his chronic pain syndrome.

The Veteran currently has a claim for service connection for chronic pain syndrome that is being referred to the RO for initial adjudication. Thus, the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, insomnia, bipolar disorder, depression and anxiety is inextricably intertwined with the chronic pain syndrome claim that was referred back to the RO. See Harris v. Derwinski, 1 Vet.App. 180 (1991). Accordingly, adjudication of the claim for service connection for an acquired psychiatric disorder to include PTSD, insomnia, bipolar disorder, depression and anxiety must be deferred pending completion of the adjudication of the claim for service connection for chronic pain syndrome disability.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Negative replies should be requested.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If records cannot be obtained that have been identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The RO should issue a statement of the case (SOC) to the Veteran addressing the matters of entitlement to specially adapted housing and a special home adaptation grant, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.
 
3. The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of his degenerative joint disease of the lumbar spine. Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease of the lumbar spine is related to the Veteran's service, to include as proximately due to or permanently aggravated beyond its natural progression by a service-connected disability to include his service-connected right thigh myositis ossificans and right knee arthritis disabilities.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so. 

4. The RO should adjudicate the Veteran's claim for service connection for chronic pain syndrome.

5. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

